Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing of 14 October 2020. Claims 1-20 are pending and presently under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 November 2020, 16 April 2021, 28 November 2021, 26 October 2021, 15 March 2022, and 21 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eshghi et al (US2010/0205163 A1, hereinafter Eshghi) in view of Nakashima (US2017/0255392 A1, hereinafter Nakashima), further in view of Tahara et al (US 2019/0197173 A1, hereinafter Tahara).
Regarding claim 1, Eshghi discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See Eshghi, Fig 2 and [0029], backup mass storage devices of a primary server 110 and backup server 112, and [0030], disclosing various modules for performing various functions, or in other words, a processor for executing the functions), the operations comprising: 
obtaining part of a data stream at a target cluster of a streaming data storage system via replication from a source cluster of the streaming data storage system (See Eshghi, [0007], “maximize the similarity of a segment to be stored on a backup storage device with the segments that are already stored on a backup device” and “incoming segment”), the data stream comprising events maintained in segments of the data stream (See Eshghi, [0007], “incoming segment” and [0011], “when data streams contain similar data”); monitoring stream cut data, the stream cut data comprising stream cuts made to the data stream (See Eshghi, [0015], “receiving a data stream…partitioning the data stream into a series of chunks”).
Eshghi does not disclose wherein the stream cuts comprise respective groups of segment identifiers that identify respective segments of respective groups of segments of the stream cuts and respective segment lengths of the respective segments of the respective groups of segments of the stream cuts; determining, from the stream cut data and current lengths of the segments obtained via the replication, a most recent stream cut point to which the segments have been fully replicated; and limiting reading of the segments to events before the most recent stream cut point to which the segments have been fully replicated.  
However, Nakashima discloses wherein the stream cuts comprise respective groups of segment identifiers that identify respective segments of respective groups of segments of the stream cuts and respective segment lengths of the respective segments of the respective groups of segments of the stream cuts (See Nakashima, Fig 3, disclosing multiple copy segment IDs, or a group of segment of identifiers, each segment having a respective length and [0040], disclosing storage of a read segment ID and [0058], disclosing multiple start addresses of the multiple segments which indicate cuts and lengths of each segment between the starting addresses of each segment); determining, from the stream cut data and current lengths of the segments obtained via the replication, a most recent stream cut point to which the segments have been fully replicated (See Nakashima, [0058], disclosing multiple start addresses of the multiple segments which indicate cuts and lengths of each segment between the starting addresses of each segment and the next segment, or in other words, the next starting address indicates the cut point to which segments have been replicated).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the data stream backup system of Eshghi with the multiple segment IDs of Nakashima as it allows for increased backup performance by allowing for sequential reading from the source while writing to multiple clones (See Nakashima, [0066]-[0069], “can perform copy at high speed by reducing the load of data read of the master disk device”). 
Neither Eshghi nor Nakashima discloses limiting reading of the segments to events before the most recent stream cut point to which the segments have been fully replicated.
However, Tahara discloses limiting reading of the segments to events before the most recent stream cut point to which the segments have been fully replicated (See Tahara Fig. 1, step 104 and [0024], “processing a read request from a client that is to be processed by the secondary database system…waiting at least until the transaction corresponding to the current GTID is replicated from primary database to the secondary database before having the secondary database system process the read request against the secondary database”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the segment ID based backup system of Eshghi and Nakashima with the fully replicated reads of Tahara as it prevents reading stale data from the backup system (See Tahara, [0001],[0004] & [0005], disclosing addressing the problem of reading stale data value from the secondary database via providing a linearizable primary-secondary database system even though replication is eventually consistent). 

Regarding claim 2, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Nakashima further discloses wherein the determining the most recent stream cut point to which the segments have been fully replicated comprises comparing the current lengths of the segments obtained via the replication with the respective segment lengths of the respective segments of the respective groups of segments of the stream cuts (See Nakashima, Fig. 3 and [0055] & [0058], disclosing determining that copying is completed by comparing the copy start segment ID with the read segment ID, where the IDs may be an address, or indication of length with respect to a previous address, of a segment of the group of segments to be copied).  

Regarding claim 3, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Nakashima further discloses wherein the determining the most recent stream cut point to which the segments have been fully replicated comprises determining whether the segments obtained via the replication exist relative to the respective segments (See Nakashima, Fig. 3 and [0055] & [0058], disclosing determining that copying is completed by comparing the copy start segment ID with the read segment ID, where the IDs may be an address of a segment of the group of segments to be copied), in the respective groups of segments of the stream cuts, identified by the respective groups of segment identifiers (See Nakashima, Fig. 3 and [0055] & [0058], disclosing determining that copying is completed by comparing the copy start segment ID with the read segment ID, where the IDs may be an address of a segment of the group of segments to be copied Fig. 3).  

Regarding claim 4, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Eshghi further discloses wherein the operations further comprise, at the target cluster, registering the data stream as a replicated data stream (See Eshghi, [0031], disclosing the use of pointers to indicate portions of the stream are already stored elsewhere in the backup system, or in other words, indicated as replicated).  

Regarding claim 5, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Nakashima further discloses wherein operations further comprise, determining whether a stream cut of the stream cuts is associated with a scale event that changes segment relationship data (See Nakashima, Fig. 3 and [0055] &[0056], disclosing whether a segment, which is cut from a stream, has been copy completed, or associated with an event that changes its segment relationship/variable of the segment ID), and in response to determining that the stream cut is associated with the scale event, updating relationship metadata maintained at the target cluster (See Nakashima, Fig. 3 and [0056], disclosing changing the state variable from waiting for processing to during processing for a segment ID in the management table).

Regarding claim 6, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Nakashima further discloses wherein operations further comprise, for identified segments that are identified in a most recent stream cut corresponding to the most recent stream cut point, updating corresponding segment length metadata in a target segment data store based on segment offsets corresponding to the identified segments in the most recent stream cut (See Nakashima, Fig. 3, [0041], [0042], & [0058] disclosing a read/write segment ID variable storing segment ID of segment that have been copied, where the IDs are addresses and therefore indicate a length and offsets of the segment and are advanced/added when the segment is read/written for replication).
 
Regarding claim 7, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 6 as described hereinabove. Nakashima further discloses wherein the limiting the reading of the segments to events before the most recent stream cut point comprises limiting a read request based on the corresponding segment length metadata in the target segment data store (See Nakashima, [0060], disclosing setting the read address to the copy start address of the clone disk, where writing into the copied segment has been completed).  

Regarding claim 8, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Eshghi further discloses wherein the monitoring of the stream cut data comprises monitoring for a replication stream cut generated at the source cluster and replicated to the target cluster (See Eshghi, Fig. 1 and [0015]-[0016], disclosing the partitioning of a data stream into a series of data chunks, or segments, and if chunk content hash values do not match those on the mass storage device, storing on the backup mass storage device, where each data chunk represents a stream cut).  

Regarding claim 9, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 1 as described hereinabove. Eshghi further discloses wherein the monitoring of the stream cut data of comprises monitoring for a stream cut of the stream cuts that was generated at the source cluster in response to a scale event (See Eshghi, Fig. 1 and [0015]-[0016], disclosing the partitioning of a data stream into a series of data chunks, or segments, and if chunk content hash values do not match those already on the backup device, storing the data chunk on the backup mass storage device, where each data chunk represents a stream cut event on the source).  

Regarding claim 10, Eshghi in view of Nakashima, further in view of Tahara disclosed the system of claim 9 as described hereinabove. Eshghi further discloses wherein the stream cut is maintained in a stream cut segment associated with the data stream (See Eshghi, Fig. 1 and [0015]-[0016], disclosing the partitioning of a data stream into a series of data chunks, or segments, and if chunk content hash values do not match those on the mass storage device, storing on the backup mass storage device, where each data chunk represents a stream cut).

Regarding claim 11, Eshghi discloses a method, comprising: obtaining, via a processor of a target cluster, replicated segments comprising streamed data of a data stream from a source cluster (See Eshghi, [0007], “maximize the similarity of a segment to be stored on a backup storage device with the segments that are already stored on a backup device” and “incoming segment” and [0015], “receiving a data stream…partitioning the data stream into a series of chunks”). 
Eshghi does not disclose obtaining a stream cut comprising identifiers for respective segments of the data stream and offset values representing lengths of the respective segments relative to the stream cut; determining whether current lengths of the replicated segments are greater than or equal to corresponding lengths represented by the offset values in the stream cut; and in response to determining that the current lengths of the replicated segments are greater than or equal to the offset values in the stream cut, updating target offset data of the replicated segments to match the offset values in the stream cut, resulting in updated target offset data, and allowing reading of the streamed data from the replicated segments up to locations in the replicated segments represented by the updated target offset data.  
However, Nakashima discloses obtaining a stream cut comprising identifiers for respective segments of the data stream and offset values representing lengths of the respective segments relative to the stream cut (See Nakashima, Fig 3, disclosing multiple copy segment IDs, or a group of segment of identifiers, each segment having a respective length and is offset by its length from a previous segment address and [0040], disclosing storage of a read segment ID and [0058], disclosing multiple start addresses of the multiple segments which indicate cuts and lengths of each segment between the starting addresses of each segment); 
determining whether current lengths of the replicated segments are greater than or equal to corresponding lengths represented by the offset values in the stream cut (See Nakashima, [0055], disclosing determining whether the copy start segment ID corresponds to the read segment ID); and in response to determining that the current lengths of the replicated segments are greater than or equal to the offset values in the stream cut (See Nakashima, [0055], disclosing determining whether the copy start segment ID corresponds to the read segment ID), 
updating target offset data of the replicated segments to match the offset values in the stream cut, resulting in updated target offset data (See Nakashima, [0052] & [0053], disclosing advancing the read/write segment ID to the next segment ID for segments that have already been replication completed).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the data stream backup system of Eshghi with the multiple segment IDs of Nakashima as it allows for increased backup performance by allowing for sequential reading from the source while writing to multiple clones (See Nakashima, [0066]-[0069], “can perform copy at high speed by reducing the load of data read of the master disk device”). 
Neither Eshghi nor Nakashima discloses allowing reading of the streamed data from the replicated segments up to locations in the replicated segments represented by the updated target offset data.
However, Tahara discloses allowing reading of the streamed data from the replicated segments up to locations in the replicated segments represented by the updated target offset data (See Tahara Fig. 1, step 104 and [0024], “processing a read request from a client that is to be processed by the secondary database system…waiting at least until the transaction corresponding to the current GTID is replicated from primary database to the secondary database before having the secondary database system process the read request against the secondary database”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the segment ID based backup system of Eshghi and Nakashima with the fully replicated reads of Tahara as it prevents reading stale data from the backup system (See Tahara, [0001],[0004] & [0005], disclosing addressing the problem of reading stale data value from the secondary database via providing a linearizable primary-secondary database system even though replication is eventually consistent). 

Regarding claim 12, Eshghi in view of Nakashima, further in view of Tahara disclosed the method of claim 11 as described hereinabove. Tahara further discloses wherein the locations are first locations in the replicated segments (See Tahara Fig. 1, step 104 and [0024], “processing a read request from a client that is to be processed by the secondary database system…waiting at least until the transaction corresponding to the current GTID is replicated from primary database to the secondary database before having the secondary database system process the read request against the secondary database”, or in other words, previously replicated segment locations), and further comprising, in response to determining that the current lengths of the replicated segments are less than the offset values in the stream cut (See Tahara, Fig. 2, step 204 disclosing comparing the current GTID at secondary database being less than the obtained GTID at the primary database and [0040] disclosing comparing GTIDs), allowing the reading of the streamed data from the replicated segments up to second locations in the replicated segments represented by earlier target offset data that is based on offset values in an earlier stream cut prior to the stream cut in the data stream (See Tahara, Fig.2, steps 204/206 and [0040], disclosing reading up to the GTID at the secondary database that is less than the GTID of the primary, or in other words, replicated up to second locations represented by earlier target/stream cuts).  

Regarding claim 13, Eshghi in view of Nakashima, further in view of Tahara disclosed the method of claim 11 as described hereinabove. Nakashima further discloses wherein the obtaining the stream cut comprises monitoring for modifications to a stream cut data structure maintained at the target cluster (See Nakashima, Fig. 3 and [0055] & [0056], disclosing monitoring whether a segment, which is cut from a stream, has been copy completed and changes to its state variable for a segment ID in the management table).  

Regarding claim 14, Eshghi in view of Nakashima, further in view of Tahara disclosed the method of claim 13 as described hereinabove. Nakashima further discloses wherein the monitoring for the modifications to the stream cut data structure comprises detecting a replication stream cut generated at the source cluster and replicated to the target cluster (See Nakashima, Fig. 3 and [0055] &[0056], disclosing monitoring whether a segment, which is cut from a stream, has been copy completed and changing the state variable from “waiting for processing” to “during processing” for a segment ID in the management table).  

Regarding claim 15, Eshghi in view of Nakashima, further in view of Tahara disclosed the method of claim 13 as described hereinabove. Nakashima further discloses wherein the monitoring for the modifications to the stream cut data structure comprises detecting a stream cut generated at the source cluster and replicated to the target cluster in response to a scale event (See Nakashima, Fig. 3 and [0055] &[0056], disclosing monitoring whether a segment, which is cut from a stream, has been copy completed and changing the state variable from “waiting for processing” to “during processing” for a segment ID in the management table).  

Regarding claim 16, Eshghi discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a streaming data storage system, facilitate performance of operations (See Eshghi, Fig 2 and [0029], backup mass storage devices of a primary server 110 and backup server 112, and [0030], disclosing various modules for performing various functions, or in other words, a processor for executing the functions), the operations comprising: receiving, at a target cluster, segment data of segments of a data stream being replicated from a source cluster (See Eshghi, [0030], “receive a data stream from the mass storage device 110 and to transmit a modified data stream to the backup mass storage device 112”), 
Eshghi does not disclose wherein the segment data of the segments is not guaranteed to be consistent during replication; determining a selected stream cut point at which the segment data replicated from the source cluster is consistent among the segments; and presenting a view of the data stream to a reader of the target cluster, in which the view is limited to the segment data before the selected stream cut point.  
However, Nakashima discloses wherein the segment data of the segments is not guaranteed to be consistent during replication (See Nakashima, [0008] disclosing copying of uncopied data to the target disk, or in other words, not consistent during replication); determining a selected stream cut point at which the segment data replicated from the source cluster is consistent among the segments (See Nakashima [0055], disclosing determines whether copy is completed, or consistent, by comparing a count of copied segments in the clone versus number of segments of the original data of the master disk device). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the data stream backup system of Eshghi with the multiple segment IDs of Nakashima as it allows for increased backup performance by allowing for sequential reading from the source while writing to multiple clones (See Nakashima, [0066]-[0069], “can perform copy at high speed by reducing the load of data read of the master disk device”). 
Neither Eshghi nor Nakashima discloses presenting a view of the data stream to a reader of the target cluster, in which the view is limited to the segment data before the selected stream cut point.
However, Tahara discloses presenting a view of the data stream to a reader of the target cluster, in which the view is limited to the segment data before the selected stream cut point (See Tahara, Figs 1 & 2, and [0024], disclosing allowing client read requests only for those IDs that are not subject to timeout, or in other words, limited to stream cut points that are fully replicated).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the segment ID based backup system of Eshghi and Nakashima with the fully replicated reads of Tahara as it prevents reading stale data from the backup system (See Tahara, [0001],[0004] & [0005], disclosing addressing the problem of reading stale data value from the secondary database via providing a linearizable primary-secondary database system even though replication is eventually consistent). 

Regarding claim 17, Eshghi in view of Nakashima, further in view of Tahara disclosed the non-transitory machine-readable medium of claim 16 as described hereinabove. Eshghi further discloses wherein the operations further comprise monitoring for a change to replicated stream cut data (See Eshghi, [0015], “receiving a data stream…partitioning the data stream into a series of chunks”).  

Regarding claim 18, Eshghi in view of Nakashima, further in view of Tahara disclosed the non-transitory machine-readable medium of claim 16 as described hereinabove. Nakashima further discloses wherein the selected stream cut point is an existing prior selected stream cut point (See Nakashima [0055], disclosing determines whether copy is completed, or consistent, by comparing a count of copied segments, each segment being a previous cut point), and wherein the operations further comprise updating the selected stream cut point to a new selected stream cut point upon determining that the segment data replicated from the source cluster is consistent among the segments up to the new selected stream cut point (See Nakashima, [0052] & [0053], disclosing advancing the read/write segment ID to the next segment ID for segments that have already been replication completed and [0055] & [0058], disclosing determining that copying is completed by comparing the copy start segment ID with the read segment ID). 
Tahara further discloses presenting an updated view of the data stream to the reader application of the target cluster that includes segment data between the existing prior selected stream cut point and the new selected stream cut point, and is limited to the segment data before the new selected stream cut point (See Tahara, Figs 1 & 2, and [0024], disclosing allowing client read requests only for those IDs that are not subject to timeout, or in other words, limited to stream cut points that are fully replicated and  [0040], disclosing the use of a GTID that indicates whether the secondary system provides an updated view of replicated data with respect to the primary storage).  

Regarding claim 19, Eshghi in view of Nakashima, further in view of Tahara disclosed the non-transitory machine-readable medium of claim 18 as described hereinabove. Tahara further discloses wherein the operations further comprise notifying the reader that the updated view of the data stream is available for reading (See Tahara, [0040], disclosing the use of a GTID that indicates whether the secondary system provides an updated view of replicated data with respect to the primary storage to the client).  

Regarding claim 20, Eshghi in view of Nakashima, further in view of Tahara disclosed the non-transitory machine-readable medium of claim 16 as described hereinabove. Nakashima further discloses wherein the operations further comprise updating segment length data for replicated segment data that is consistent based on the determining the selected stream cut point (See Nakashima, Fig. 3, [0041], [0042], & [0058] disclosing a read/write segment ID variable storing segment ID of segment that have been copied, where the IDs are addresses and therefore indicate a length and offsets of the segment and are advanced/added when the segment is read/written for replication).


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (1) Bavishi et al (US20210157520) discloses copying data from a source memory device having a first maximums granularity to a second memory device having a different granularity.
(2) Hsu et al (US2019/0129806) discloses a file backup technique including dividing a source stream into a first and second data stream and stores unique chunks in the storage device through the use of composition indices.
(3) Dighe et al (US 10338834) discloses the use of a lock state determination indicating whether a write operation is ongoing, resulting in writing of data to a storage volume and a replication log, and allowing reading on the unit of storage when not in a lock state.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137